Citation Nr: 0008157	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-15 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Whether the appellant timely appealed the reduction of the 
veteran's improved disability pension benefits due to excess 
estate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1963 to May 
1966.

This matter arises from a decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, that terminated the veteran's 
improved disability pension benefits for the period beginning 
September 1, 1996, and ending October 16, 1996, because he 
had been rated incompetent and his estate exceeded $1,500.  
Pursuant to the provisions of 38 U.S.C.A. § 7105 (West 1991), 
the case then was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.

In a statement submitted by the appellant's representative in 
January 1999, the issue of the appellant's eligibility for 
waiver of recovery of the overpayment at issue was raised.  
This was done in conjunction with a financial statement 
submitted by the appellant in November 1998.  The Board 
observes that this issue has not been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  Nor is it "inextricably 
intertwined" with the issue now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is 
referred to the RO for all action deemed necessary.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

The Board notes that the veteran's pension benefits were 
terminated for the period beginning September 1, 1996, and 
October 16, 996, because it was held that he was incompetent 
and his estate exceeded the $1,500 limitation set by law.  
See 38 C.F.R. § 3.557 (1999).  The appellant was notified of 
that action, and of his appellate 

rights, by letter dated February 20, 1997.  The appellant 
then submitted a notice of disagreement with that decision in 
September of that year.  In response, the RO sent him a 
statement of the case on August 13, 1998.  This informed the 
appellant that he "must file [his] appeal...within 60 days 
from the date of this letter or within the remainder, if any, 
of the 1-year period from the date of the letter notifying 
[him] of the action that [he] appealed."  The appellant then 
submitted a statement in lieu of VA Form 9 by certified mail 
that was received at the RO on October 29, 1998.  Thus, the 
issue of the timeliness of the appellant's substantive appeal 
is raised.

As a threshold matter, the Board must address the issue of 
the timeliness of the substantive appeal.  Questions as to 
timeliness of the response to a statement of the case shall 
be determined by the Board, and it may dismiss any appeal 
found to be untimely.  Pursuant to 38 U.S.C.A. § 7105(d)(3) 
(West 1991) and 38 C.F.R. § 20.302(b) (1999), after an 
appellant receives a statement of the case, he or she must 
file a substantive appeal within 60 days from the date that 
the statement of the case is mailed or within the remainder 
of the one-year period from the date the notification of the 
adverse decision was mailed, whichever period ends later.  
The time frame may be extended for a reasonable period upon 
request and for good cause shown.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.303.  However, although the 
Board has the authority to adjudicate the question of the 
timeliness of the substantive appeal in the first instance, 
and although it may dismiss an appeal in the absence of a 
timely filed substantive appeal, the claimant should first be 
afforded appropriate procedural protections to assure 
adequate notice and an opportunity to be heard on the 
question of timeliness.  Consequently, the Board believes 
that the appellant should be advised of the above prior to 
further appellate consideration to assure that he has been 
accorded due process of law.

In view of the foregoing, this case is REMANDED to the RO for  
action as follows:

The RO should notify the appellant of the 
Board's intent to consider the timeliness 
of his substantive appeal of 

the issue cited on the cover page of this 
decision.  He and his representative 
should be informed that they have 60 days 
from the date of the RO's letter to 
present written argument, to present 
additional evidence relevant to 
jurisdiction, or to request a hearing to 
present oral argument on the question of 
timeliness of the appeal.

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
If no response is received from the veteran or his 
representative within the time period allotted, the Board 
will assume that no argument or evidence is being submitted, 
and that no hearing is being requested.  The Board will then 
proceed to review the issue of the timeliness of the 
veteran's appeal with regard to the issue now pending.  By 
this REMAND, the Board intimates no opinion as to the final 
disposition of the claim.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

